internal_revenue_service number info release date -------------------------------------- ---------------------------------- ---------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc ita b04 plr-106458-08 date date dear ----------------- this is in reply to your letter dated date requesting a private_letter_ruling on the proper treatment of a sale_and_leaseback transaction under sec_1033 of the internal_revenue_code while it is the practice of the internal_revenue_service to answer inquiries of individuals and organizations when appropriate in the interest of sound tax_administration about their status for tax purposes and the tax effects of their acts or transactions we have found it necessary to establish certain rules and procedures regarding the issuance of a specific ruling or opinion in general these rules and procedures are set forth in revproc_2008_1 2008_1_irb_1 and must be satisfied before we issue a specific ruling or opinion your particular attention is directed to section of revproc_2008_1 which explains what taxpayers and their representatives should do when requesting a ruling it provides in part that a request must contain a complete statement of all relevant facts describing the transaction in question in addition a ruling_request must include the following general information if the taxpayer advocates a particular conclusion an explanation of the grounds for that conclusion and the relevant authorities to support it must be included see section in order to avoid inevitable delay in the ruling process contrary authorities should be brought to the attention of the service at the earliest possible opportunity if the taxpayer determines that there are no contrary authorities a statement in the request to this effect would be helpful see section plr-106458-08 the information that you have provided does not satisfy the above and other requirements of revproc_2008_1 therefore we cannot issue a ruling at this time however in telephone conversations we have provided you and your representative with general information regarding income_averaging for farmers under sec_1301 of the code and involuntary_conversions of property under sec_1033 which is summarized below in general sec_1301 provides that if you are engaged in a farming_business you may be able to average all or some of your farm income by allocating it to the three prior years base years this may give you a lower tax if your income from farming is high and your taxable_income from one or more of the three prior years was low the term farming_business is defined in the instructions for schedule j form_1040 income_averaging for farmers and fishermen for further information see publication farmer’s tax guide in general sec_1033 provides that an involuntary_conversion occurs when your property is destroyed stolen condemned or disposed of under the threat of condemnation and you receive other_property or money in payment such as a condemnation_award you ordinarily must report the gain if you receive money or unlike property you can elect to postpone reporting the gain if you buy property that is similar_or_related_in_service_or_use to the condemned property within the replacement_period to postpone reporting all the gain you must buy replacement_property costing at least as much as the amount_realized for the condemned property if the cost of the replacement_property is less than the amount_realized you must report the gain up to the unspent part of the amount_realized the basis of the replacement_property is its cost reduced by the postponed gain you must buy replacement_property within a certain period of time the replacement_period for a condemnation begins on the earlier of the following dates the date on which you dispose_of the condemned property the date on which the threat of condemnation began the replacement_period generally ends two years after the end of the first year in which any part of the gain on the condemnation is realized however if real_property held for use in a trade_or_business or for investment is condemned the replacement_period ends three years after the end of the first tax_year in which any part of the gain on the condemnation is realized for further information see publication sales_and_other_dispositions of assets plr-106458-08 you may download copies of revproc_2008_1 publication publication and the instructions for schedule j form_1040 at the irs website www irs gov we hope that this general information is helpful to you your user_fee will be refunded in separate correspondence see section dollar_figure of revproc_2008_1 if you have any questions please contact the person whose name and telephone number are shown above in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
